                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   JOSEPH MCADAMS,                    1:19-cv-17274 (NLH)

                Petitioner,           MEMORANDUM OPINION & ORDER

          v.

   THE UNITED STATES OF AMERICA,

                Respondent.


APPEARANCES:

Samantha C. Fasanello, Assistant United States Attorney
Office of the U.S. Attorney
District of New Jersey
970 Broad Street
Newark, NJ 07102
     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Respondent United States has requested an

additional thirty (30) days in which to file an answer or

appropriate response to Petitioner Joseph McAdams’ motion to

correct, vacate, or set aside his federal sentence under 28

U.S.C. § 2255, see ECF No. 4;

     THEREFORE, IT IS on this     27th    day of November, 2019

     ORDERED that Respondent’s request for an extension of time

to answer or otherwise respond (ECF No. 4) is granted; and it is

finally

     ORDERED that the Clerk of the Court shall serve a copy of
this Order on Petitioner by regular first-class mail.


                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                2
